IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA15-230

                                Filed: 19 April 2016

Mecklenburg County, No. 13 CVD 11484

MICHAEL M. BERENS, Plaintiff,

             v.

MELISSA C. BERENS, Defendant.


      Appeal by Defendant from order entered 18 November 2014 by Judge David H.

Strickland in Mecklenburg County District Court. Heard in the Court of Appeals 23

September 2015.


      Horack Talley Pharr & Lowndes, P.A., by Christopher T. Hood and Gena G.
      Morris, for Plaintiff-Appellee.

      Wyrick Robbins Yates & Ponton LLP, by Michelle D. Connell, and Tom Bush
      Law Group, by Tom J. Bush, for Defendant-Appellant.

      Thurman, Wilson, Boutwell & Galvin, P.A., by John D. Boutwell, for Brook
      Adams

      INMAN, Judge.


      This appeal presents the question of whether a party to litigation who engages

her friend as an agent to participate in meetings with her attorney waives the

protections of attorney-client communications and attorney work product for

information arising from the meeting with her attorney and any work product created

with the assistance of or shared with the agent as a result of those meetings. Based

on our caselaw and the record here, the answer in this case is no.
                                 BERENS V. BERENS

                                  Opinion of the Court



      Defendant-Appellant Melissa Berens (“Defendant”) appeals the interlocutory

order denying her request for a protective order and her motion to quash Plaintiff-

Appellee Michael Berens’s (“Plaintiff’s”) subpoena duces tecum to Brooke Adams

Healy (“Ms. Adams”) compelling production of all documents relating to Ms. Adams’s

communications with Defendant; her communications with the Tom Bush Law Group

(“the law firm”), the firm representing Defendant in her divorce; and her

communications with any third party regarding “one or more members of the Berens

family” and the legal proceedings that are the subject of the underlying divorce case.

On appeal, Defendant argues that Plaintiff’s subpoena to Ms. Adams seeks

information protected by the attorney-client privilege and by the work product

doctrine because Ms. Adams was Defendant’s agent. Consequently, according to

Defendant, Ms. Adams’s presence during Defendant’s meetings with her attorney did

not waive the privileges nor did her involvement in the preparation of materials for

litigation defeat the privileges. Defendant also contends that the subpoena exceeds

the scope of Rule 45 of the North Carolina Rules of Civil Procedure.

      After careful review, we reverse the trial court’s order and remand for

proceedings consistent with this opinion.

                      Factual and Procedural Background

      Plaintiff and Defendant were married on 23 September 1989 and separated on

20 July 2012. Six children were born of the marriage. On 4 June 2014, the trial court



                                         -2-
                                  BERENS V. BERENS

                                   Opinion of the Court



entered a temporary parenting arrangement order in an effort to best address each

child’s needs. In it, the court noted that there were several allegations that Plaintiff

had engaged in physical confrontations with his children, including one incident in

which Plaintiff grabbed one child and pushed him up against the wall. The court

found that all the children have complained about “Plaintiff/Father acting weird or

creepy,” citing several instances of Plaintiff’s inappropriate attempts at jokes or

inappropriate behavior when he does not “get his way.” The court also stated that

when “[Plaintiff] does not get his way, he acts inappropriately, gets up and has ‘mini

explosions.’”

      The trial court held that it was in the children’s best interest that Plaintiff

have temporary supervised parenting only with the two youngest children and no

contact with the four oldest children. The court calendared the permanent child

custody trial to begin on 1 December 2014.

      Prior to the trial, on 9 September 2014, Plaintiff’s counsel issued a subpoena

duces tecum to Ms. Adams. Ms. Adams, an attorney who is now on inactive status

with the North Carolina State Bar, is a friend of Defendant’s and asserted in an

affidavit that she had been “acting as a consultant/agent on behalf of [Defendant] and

the Tom Bush Law Group, and acting in a supporting role for [Plaintiff].” Ms. Adams

stated that her friendship with Defendant began prior to the current proceedings. As




                                          -3-
                                  BERENS V. BERENS

                                   Opinion of the Court



part of her role as a consultant and agent of Defendant, Ms. Adams stated that she

had

             attended meetings with [Defendant] and her attorneys and
             [has] had access to various documents and tangible things,
             including. . . emails and documents from and to
             [Defendant],      her      attorneys     and/or      other
             consultants/experts; correspondence and documents form
             and to [Defendant], her attorneys and/or other
             consultants/experts;    notes    of  meetings     between
             [Defendant] and her attorneys; drafts of Court pleadings;
             potential Court exhibits and documents; case law; statutes;
             settlements offers during mediation; and, [sic] strategy
             planning documents.

Attached to her affidavit was a copy of the “Confidentiality Agreements and

Acknowledgement of Receipt of Privileged Information” (the “confidentiality

agreement”) that Ms. Adams entered into with Defendant, identifying Ms. Adams as

Defendant’s agent, emphasizing that the privileged information she received would

be used “solely for the purpose[] of settling or litigating” the divorce proceedings, and

affirming the expectation that Ms. Adams’s presence and involvement were

“necessary for the protection of [Defendant’s] interest” and the expectation that all

communications would be “protected by the attorney-client privilege.”               The

confidentiality agreement further provided:

      Client’s Agent will limit her communications concerning the Client’s
      litigation and dispute with her husband to Client and Client’s attorneys
      and they [sic] will have no communication with anyone, including, but
      not limited to Wife’s experts, accountants, consultants or attorneys, or
      other advisors and consultants unless Client’s attorneys are present.



                                          -4-
                                  BERENS V. BERENS

                                   Opinion of the Court



      Based on her assertion that she was Defendant’s agent, Ms. Adams’s counsel

argued before the trial court that all documents and tangible things sought by

Plaintiff’s subpoena were protected by the attorney-client privilege and by work

product immunity because Ms. Adams’s presence in a “support role, to be a

consultant, a representative” did not destroy the privilege or immunity. Plaintiff’s

counsel disagreed, arguing that Ms. Adams was engaged in the “unauthorized

practice of law” and that the law firm had “assisted” her in that role.

      The trial court denied Defendant’s and Ms. Adams’s motions on 16 November

2014, finding, in pertinent part, that:

             19.    Defendant/Mother's Motions and Ms. Adams’[s]
             Motions collectively assert that Ms. Adams has been
             functioning as a consultant and agent of Defendant/Mother
             and of the Tom Bush Law Group in this litigation. Ms.
             Adams states that she has attended meetings with
             Defendant/Mother and her attorneys, reviewed pleadings,
             emails, documents, case law, statutes etc.

             ...

             21. Ms. Adams is not an employee of the Tom Bush Law
             Group, nor has she been retained by the Tom Bush Law
             Group in this litigation.

             22. In truth, Ms. Adams is a good friend of
             Defendant/Mother   and     Ms.      Adams is helping
             Defendant/Mother out in this litigation.

             23. The Agreement executed by Ms. Adams and
             Defendant/Mother holds no weight in this litigation.

             24.   This Court cannot find that any attorney-client


                                          -5-
                                       BERENS V. BERENS

                                       Opinion of the Court



               privilege or work product immunity exists with respect to
               the     relationship   between    Ms.     Adams      and
               Defendant/Mother and the Tom Bush Law Group.

               25. There is no “good friend” exception to the attorney-
               client privilege or work product immunity warranting
               entry of an order quashing the Subpoena or protective
               order relieving Ms. Adams of her obligation to the comply
               with the Subpoena.

               26. One could, argue that Ms. Adams is practicing law if
               she wishes to utilize either the attorney-client privilege or
               work product immunity. The Court will not focus on this
               argument or consider it since Ms. Adams is simply viewed
               as a good friend of Defendant/Mother.

The trial court concluded in pertinent part that:

               2.     The Agreement executed by Ms. Adams and
               Defendant/Mother holds no weight in this litigation.

               ...

               4. No exception to the attorney-client privilege or work
               product immunity exists warranting entry of an order
               quashing the Subpoena or a protective order relieving Ms.
               Adams of her obligation to the comply with the Subpoena.1

               5. Defendant/Mother's Motions and Ms. Adams' Motions
               should be denied and Ms. Adams should fully comply with
               Plaintiff/Father's Subpoena.

Defendant and Ms. Adams timely appealed.

                                    Ms. Adams’s Appeal



       1  The trial court’s conclusion that “[n]o exception to the attorney-client privilege or work
product immunity exists” in this case appears to be a non-sequitur because the court ultimately held
that neither the privilege nor the immunity applied.

                                               -6-
                                   BERENS V. BERENS

                                   Opinion of the Court



      Ms. Adams argues that she constitutes an “aggrieved party” and has a

statutory right to appeal the trial court’s order pursuant to N.C. Gen. Stat. § 1-271

(2013) and Rule 3 of the North Carolina Rules of Appellate Procedure.              In an

abundance of caution, however, Ms. Adams filed a petition for writ of certiorari

seeking appellate review of the order.

      Rule 3 provides that “[a]ny party entitled by law to appeal from a judgment or

order of a superior or district court rendered in a civil action or special proceeding

may take appeal. . . .” N.C. R. App. P. 3(a)(2014). Our Supreme Court has interpreted

Rule 3 to mean that it “afford[s] no avenue of appeal to either entities or persons who

are nonparties to a civil action.” Bailey v. State, 353 N.C. 142, 156, 540 S.E.2d 313,

322 (2000). Although Ms. Adams filed various pleadings in response to Plaintiff’s

subpoenas in the trial court and was represented by counsel during the hearing, it

does not appear from the record that she took any action to intervene or otherwise

become a party in the underlying action. See id. While Ms. Adams is correct that she

will be affected by the trial court’s order compelling documents and other tangible

things, she is not an “aggrieved party” entitled to appeal the order.

      The Bailey court addressed a similar request by a nonparty and concluded that

because the party had no right to appeal as a nonparty, “no such right could be lost

by a failure to take timely action.” Id. at 157, 540 S.E.2d at 322. While Rule 21

provides that a writ of certiorari may be issued to permit review of a trial court’s order



                                          -7-
                                  BERENS V. BERENS

                                   Opinion of the Court



if, among other reasons, there is no right of appeal from an interlocutory order, N.C.R.

App. P. 21(a)(1) (2014), Bailey compels a conclusion that this avenue of appeal is not

available for those who did not fall within the parameters of Rule 3 allowing the party

to appeal in the first place. Accordingly, we deny Ms. Adams’s petition.

                          Defendant-Appellant’s Appeal

      Orders compelling discovery generally are not immediately appealable.

Sharpe v. Worland, 351 N.C. 159, 163, 522 S.E.2d 577, 579 (1999). However, orders

compelling discovery “where a party asserts a privilege or immunity that directly

relates to the matter to be disclosed pursuant to the interlocutory discovery order and

the assertion of the privilege or immunity is not frivolous or insubstantial, the

challenged order affects a substantial right and is thus immediately appealable.”

Hammond v. Saini, 229 N.C. App. 359, 362, 748 S.E.2d 585, 588 (2013) aff’d, 367 N.C.

607, 766 S.E.2d 590 (2014)(citation omitted).

                                Standard of Review

      A trial court’s order compelling the production of documents that a party

claims are protected by the attorney-client privilege or the work product doctrine is

generally subject to review for an abuse of discretion. Isom v. Bank of Am., N.A., 177

N.C. App. 406, 410, 628 S.E.2d 458, 461 (2006). “To demonstrate such abuse, the trial

court’s ruling must be shown to be manifestly unsupported by reason or not the

product of a ‘reasoned decision.’” Id. at 410, 628 S.E.2d at 461 (citation omitted)



                                          -8-
                                      BERENS V. BERENS

                                       Opinion of the Court



(internal quotation marks omitted). However, a trial court’s “discretionary ruling

made under a misapprehension of the law . . . may constitute an abuse of discretion.”

Hines v. Wal-Mart Stores E., L.P., 191 N.C. App 390, 393, 663 S.E.2d 337, 339 (2008)

(order for new trial reversed because “the order reveals that the trial court

misapprehended the law and improperly shifted plaintiff’s burden of proof to

defendant”). See also State v. Tuck, 191 N.C. App. 768, 773, 664 S.E.2d 27, 30 (2008)

(trial court abused its discretion in evidentiary ruling because it misapprehended the

applicable discovery statute and failed to consider criteria necessary to its analysis).

                                           Analysis

       Plaintiff argues that Ms. Adams was not functioning in the capacity of an agent

but was “merely Defendant-Appellant’s friend” and that the presence of a friend

during attorney-client communications and giving her access to work product defeats

the claim of privilege under our state’s established caselaw.

       Defendant argues that Ms. Adams’s presence during and access to attorney-

client communications and work product as a “friend, agent, and trusted confidant”

did not destroy the attorney-client privilege or work product doctrine because Ms.

Adams was acting as Defendant’s agent.2 In support of this argument, Defendant



       2  Defendant also urges this Court to adopt an approach used in other jurisdictions which
considers, on a case-by-case basis, the intention and understanding of the client as to whether the
communications would remain confidential. Defendant specifically cites the analysis adopted by the
Rhode Island Supreme Court in Rosati v. Kuzman, 660 A.2d 263, 266 (R.I. 1995) (holding that “the
mere presence of a third party per se does not constitute a waiver thereof. Given the nature of the



                                               -9-
                                          BERENS V. BERENS

                                           Opinion of the Court



cites the written confidentiality agreement providing that Ms. Adams was acting as

her “agent and personal advisor to specifically assist her in this litigation” and that

Ms. Adams’s presence and involvement in attorney-client communications “is

necessary for the protection of [Defendant’s] interest.”

        Defendant does not contend, and did not contend before the trial court, that

she and Ms. Adams had an attorney-client relationship. Rather, she contends that

because Ms. Adams was her agent for purposes of this litigation, the privileges and

protections arising from her attorney-client relationship with the law firm within the

context of the confidentiality agreement remained intact despite the sharing of

attorney communications and work product with Ms. Adams.

        In concluding that “[t]he [confidentiality agreement] executed by Ms. Adams

and Defendant/Mother holds no weight in this litigation,”3 the trial court



attorney-client privilege, the relevant inquiry focuses on whether the client reasonably understood the
conference to be confidential notwithstanding the presence of third parties.” (emphasis removed)
(citation removed) (internal quotation marks removed)), and by courts in Maryland. See Newman v.
State, 384 Md. 285, 307, 863 A.2d 321, 334–35 (2004) (concluding that the attorney-client privilege
was not defeated by the presence of a third party confidant because: (1) the record indicated the client’s
“clear understanding that the communications made in the presence of [the third party] would remain
confidential”; (2) the attorney “exerted his control over [the third party’s] presence”; and (3) in all times
during the “extremely contentious” divorce and custody proceedings, the third party “acted as a source
of support for [the client]” by attending court proceedings with the client, participating in
investigations, and communicating directly with the attorney).
         3 The trial court included this statement in both its findings of fact and conclusions of law.

Because it involves the application of legal principles, it is a conclusion of law. In re Helms, 127 N.C.
App. 505, 510, 491 S.E.2d 672, 675–76 (1997) (although trial court made identical findings of fact and
conclusions of law that juvenile was neglected, that a government agency had made reasonable efforts
to prevent her removal from her parent’s home, and that it was in the juvenile’s best interest to remain
in county custody, “[t]hese determinations…are more properly designated conclusions of law and we
treat them as such for purposes of this appeal”). Plaintiff did not dispute the authenticity of the



                                                   - 10 -
                                    BERENS V. BERENS

                                     Opinion of the Court



misapprehended the law of agency.            In failing to address the confidentiality

agreement and other evidence of the agency relationship between Defendant and Ms.

Adams, the trial court misapprehended the law regarding the extension of the

attorney-client privilege and the attorney work product doctrine to communications

with a client’s agent within the context of the litigation and confidentiality

agreement.

 I.    Attorney-Client Privilege

       “It is a well-established rule in this jurisdiction that when the relationship of

attorney and client exists, all confidential communications made by the latter to his

attorney on the faith of such relationship are privileged and may not be disclosed.”

State v. Murvin, 304 N.C. 523, 531, 284 S.E.2d 289, 294 (1981). Our Supreme Court

has outlined a five-factor test, i.e., the Murvin test, to determine whether the

attorney-client privilege attaches to a particular communication:

              A privilege exists if (1) the relation of attorney and client
              existed at the time the communication was made, (2) the
              communication was made in confidence, (3) the
              communication relates to a matter about which the
              attorney is being professionally consulted, (4) the
              communication was made in the course of giving or seeking
              legal advice for a proper purpose although litigation need
              not be contemplated and (5) the client has not waived the
              privilege. . . . Communications between attorney and client
              generally are not privileged when made in the presence of
              a third person who is not an agent of either party.


confidentiality agreement or present any evidence to dispute Defendant’s or Ms. Adams’s stated
understanding and intention in executing the confidentiality agreement.

                                            - 11 -
                                  BERENS V. BERENS

                                   Opinion of the Court



Id. at 531, 284 S.E.2d at 294 (citation omitted).

             The burden is always on the party asserting the privilege
             to demonstrate each of its essential elements. This burden
             may not be met by mere conclusory or ipse dixit assertions,
             or by a blanket refusal to testify. Rather, sufficient
             evidence must be adduced, usually by means of an affidavit
             or affidavits, to establish the privilege with respect to each
             disputed item.

In re Miller, 357 N.C. 316, 336, 584 S.E.2d 772, 787 (2003) (citations omitted)

(internal quotation marks omitted).

      The parties do not dispute that an attorney-client relationship existed between

the law firm and Defendant. Rather, they dispute whether Ms. Adams’s presence

during meetings of the law firm and Defendant destroyed the privileged nature of

those meetings and related documents.

       Defendant contends that all the communications Ms. Adams witnessed

between the law firm and Defendant met all five factors of the Murvin test because

Ms. Adams was an agent of Defendant. As explained below, we agree.

      Defendant points to Ms. Adams’s affidavit attesting her role as an agent and

the confidentiality agreement she and Defendant signed memorializing their mutual

understanding and expectation that Ms. Adams was acting as Defendant’s agent and

that Ms. Adams’s access to Defendant’s privileged information was protected by the

attorney-client privilege.




                                          - 12 -
                                   BERENS V. BERENS

                                   Opinion of the Court



      Generally, communications between an attorney and client are not privileged

if made in the presence of a third party because those communications are not

confidential and because that person’s presence constitutes a waiver. Brown v. Am.

Partners Fed. Credit Union, 183 N.C. App. 529, 536, 645 S.E.2d 117, 122 (2007);

Harris v. Harris, 50 N.C. App. 305, 316, 274 S.E.2d 489, 495 (1981). However, the

privilege still applies if the third party is an agent “of either party.” Murvin, 304 N.C.

at 531, 284 S.E.2d at 294. As explained by our Supreme Court,

             [i]n limiting the application of the privilege by holding that
             attorney-client communications which relate solely to a
             third party are not privileged, we note that this rationale
             would not apply in a situation where the person
             communicating with the attorney was acting as an agent of
             some third-party principal when the communication was
             made. In that instance, the information would remain
             privileged because the third-party principal would actually
             be the client who is communicating with the attorney
             through the agent. Because the communication would
             relate to the third-party principal’s interests, it would
             therefore be within the scope of matter about which the
             attorney was professionally consulted and thus would be
             privileged.

Miller, 357 N.C. at 340–41, 584 S.E.2d at 789–90 (internal citation omitted).

      If Ms. Adams was Defendant’s agent when she witnessed the communications

between Defendant and the law firm, the communications would remain privileged

should they satisfy the other Murvin factors.

      Agency is defined as “the relationship that arises from the manifestation of

consent by one person to another that the other shall act on his behalf and subject to


                                          - 13 -
                                  BERENS V. BERENS

                                   Opinion of the Court



his control, and consent by the other so to act.” Green v. Freeman, 233 N.C. App. 109,

112, 756 S.E.2d 368, 372 (2014). “There are two essential ingredients in the principal-

agent relationship: (1) Authority, either express or implied, of the agent to act for the

principal, and (2) the principal's control over the agent.” Phelps-Dickson Builders,

L.L.C. v. Amerimann Partners, 172 N.C. App. 427, 435, 617 S.E.2d 664, 669 (2005)

(citation omitted) (internal quotation marks omitted).

      The trial court dismissed without explanation Defendant’s and Ms. Adams’s

claims that Ms. Adams was, at all times, acting as an agent of and consultant for

Defendant. The trial court simply characterized Ms. Adams as “a good friend of

Defendant/Mother” and concluded that the Agreement executed by Ms. Adams held

“no weight in this litigation.” In addition, based upon Finding of Fact 21, that “Ms.

Adams is not an employee of the Tom Bush Law Group, nor has she been retained by

the Tom Bush Law Group in this litigation,” the trial court apparently considered

that only a paid consultant or employee of the law firm could assist in the litigation

without destroying the privilege. This misapprehension may have been why the trial

court summarily disregarded Ms. Adams’s affidavit and other evidence supporting

Defendant’s and Ms. Adams’s contentions that, in addition to being Defendant’s “good

friend,” Ms. Adams was also Defendant’s agent and consultant in the contentious

divorce and child custody proceedings, especially in light of the serious allegations

noted in the temporary parenting order. Ms. Adams and Defendant memorialized



                                          - 14 -
                                 BERENS V. BERENS

                                  Opinion of the Court



their relationship in the confidentiality agreement, referring to Ms. Adams as

“Client’s Agent,” i.e., Defendant’s agent, and noting that Ms. Adams’s role was to

“serve as [Defendant’s] agent and personal advisor[] to assist [Defendant] in her

dispute and/or litigation.” In addition, the information protected by this agreement

is limited to direct communications between Defendant and the law firm and the law

firm’s work product, which may be developed with Ms. Adams’s assistance under the

confidentiality agreement. The trial court did not address whether or why this

evidence did not manifest consent by Defendant and Ms. Adams regarding Ms.

Adams’s role.

      We hold that an agency relationship existed between Ms. Adams and

Defendant for the purposes agreed upon between them. This holding is based not

merely on Defendant’s allegations and assertions, see generally In re Miller, 357 N.C.

at 336, 584 S.E.2d at 787, but on additional evidence derived from a source other than

Defendant. The additional evidence includes the affidavit by Ms. Adams establishing

that her role during the communications was as Defendant’s agent and consultant—

the type of evidence specifically noted by the In re Miller court as probative of an

agency relationship—as well as the written agreement memorializing the agency

relationship between Ms. Adams and Defendant. The agreement provided express

authority by Defendant for Ms. Adams to act as her agent and evidences Defendant’s

control over Ms. Adams, both necessary showings to establish an agency relationship.



                                         - 15 -
                                         BERENS V. BERENS

                                          Opinion of the Court



See Phelps-Dickson Builders, 172 N.C. App. at 435, 617 S.E.2d at 669. The trial court

failed to conduct the essential analysis as to whether the affidavit, confidentiality

agreement, and other evidence established an agency relationship. We are aware of

no caselaw, nor has Plaintiff cited any authority, that being a client’s “good friend”

and being a client’s agent are mutually exclusive. Nor does our caselaw prohibit a

non-practicing attorney from acting as an agent for purposes of assisting another

person in communications with legal counsel. Our holding would be the same if Ms.

Adams had been a friend trained as an accountant, a psychologist, or an appraiser

who agreed to assist with the litigation without charge. Consequently, we must

reverse the trial court’s order concluding that the attorney-client privilege does not

apply in this case.4

II.     Work Product Doctrine

                In order to successfully assert protection based on the work
                product doctrine, the party asserting the protection . . .
                bears the burden of showing (1) that the material consists
                of documents or tangible things, (2) which were prepared
                in anticipation of litigation or for trial, and (3) by or for
                another party or its representatives which may include an
                attorney, consultant or agent.




        4 Although Defendant’s appellate counsel urges this Court to adopt a new rule requiring the
trial court to consider the client’s expectations regarding confidentiality, it is not necessary given the
evidence establishing an agency relationship.


                                                 - 16 -
                                   BERENS V. BERENS

                                    Opinion of the Court



Isom, 177 N.C. App. at 412–13, 628 S.E.2d at 463 (emphasis added) (citation omitted)

(internal quotation marks and editing marks omitted). The doctrine is not without

limits:

               The work-product doctrine shields from discovery all
               materials prepared in anticipation of litigation or for trial
               by or for another party or by or for that other party's
               consultant, surety, indemnitor, insurer, or agent. This
               includes documents prepared after a party secures an
               attorney and documents prepared under circumstances in
               which a reasonable person might anticipate a possibility of
               litigation. Materials prepared in the ordinary course of
               business are not protected by the work-product doctrine.
               The test is whether, in light of the nature of the document
               and the factual situation in the particular case, the
               document can fairly be said to have been prepared or
               obtained because of the prospect of litigation.

In re Ernst & Young, LLP, 191 N.C. App. 668, 678, 663 S.E.2d 921, 928 (2008)

(citations omitted) (internal quotation marks omitted).

          We are persuaded that, given the record evidence, many of the documents

requested by Plaintiff may constitute privileged work product not subject to

discovery.     Accordingly, the trial court’s order concluding that the work product

protection necessarily does not apply to the documents is reversed.

III.      Remand

       Although we reverse the trial court’s conclusion that neither the attorney-client

privilege nor the work product doctrine has any application in this case, the ultimate

determination of which documents are shielded from discovery requires further



                                           - 17 -
                                  BERENS V. BERENS

                                   Opinion of the Court



inquiry regarding the nature of each document requested. This determination must

be made by the trial court from evidence including an in camera review of the

documents.

      Plaintiff’s subpoenas requested all documents relating to all of Ms. Adams’s

communications with Defendant, all documents relating to her communications with

the law firm, and all documents relating to her communications with any third party

regarding the ongoing legal proceedings during a specified time period. While we

have held that the record evidence established an agency relationship between Ms.

Adams and Defendant, it is unclear whether all the requested materials fall within

the scope of the attorney-client privilege by satisfying the five-factor Murvin test. For

example, communications between Ms. Adams and third parties outside the law firm

may not fall within the protection of the attorney-client privilege. Therefore, we must

remand for the trial court to determine whether the attorney-client privilege applies

to the requested communications, using the five-factor Murvin test and considering

Ms. Adams as Defendant’s agent. Unless the trial court can make this determination

from other evidence such as a privilege log, it must conduct an in camera review of

the documents. See Raymond v. N.C. Police Benevolent Ass’n., Inc., 365 N.C. 94, 101,

721 S.E.2d 923, 928 (2011) (ordering the trial court to conduct an in camera review

on remand to determine whether the communications were protected by the attorney-

client privilege under Murvin).



                                          - 18 -
                                 BERENS V. BERENS

                                  Opinion of the Court



      We also are unable to determine based on the limited record whether the

documents requested, or any of them, are subject to the work product doctrine. This

determination is necessary only for documents which Defendant asserts are work

product and which the trial court concludes are not protected by the attorney-client

privilege. See Isom, 177 N.C. App. at 412–13, 628 S.E.2d at 463. We remand for the

trial court to review the documents in camera and determine whether the work

product protection applies, taking into account that Ms. Adams was acting as

Defendant’s agent. See Ernst & Young, LLP, 191 N.C. App. at 677–78, 663 S.E.2d at

928 (2008) (remanding for an in camera review to determine whether the documents

requested were created in anticipation of litigation and satisfy the work product

doctrine). A document created by Ms. Adams within the context of the confidentiality

agreement for the law firm and for the purposes of the litigation would be protected,

as would any documents created by the law firm which would normally be protected

even if they were shared with Ms. Adams.

      Given our reversal of the trial court’s order, it is not necessary to address

Defendant’s alternative argument that Plaintiff’s subpoena to Ms. Adams exceeded

the scope of Rule 45 of the North Carolina Rules of Civil Procedure.

                                    Conclusion




                                         - 19 -
                               BERENS V. BERENS

                               Opinion of the Court



      Based on the foregoing reasons, we reverse the trial court’s order denying

Defendant’s motion to quash and remand for proceedings consistent with this

opinion.

      REVERSED AND REMANDED.

      Judges CALABRIA and STROUD concur.




                                      - 20 -